Exhibit 21 Subsidiaries of ePlus Inc. ePlus Group, inc., a Commonwealth of Virginia corporation, a wholly-owned subsidiary of ePlus Inc. ePlus Technology, inc., a Commonwealth of Virginia corporation, a wholly-owned subsidiary of ePlus inc. ePlus Government, inc., a Commonwealth of Virginia corporation, a wholly-owned subsidiary of ePlus inc. ePlus Systems, inc., a Commonwealth of Virginia corporation, a wholly-owned subsidiary of ePlus inc. ePlus Content Services, inc., a Commonwealth of Virginia corporation, a wholly-owned subsidiary of ePlus Systems, inc. ePlus Canada Company, registered in Canada, a wholly-owned subsidiary of ePlus Capital, inc. ePlus Capital, inc., a Commonwealth of Virginia corporation, a wholly-owned subsidiary of ePlus inc. ePlus Document Systems, inc., a Commonwealth of Virginia corporation, a wholly-owned subsidiary of ePlus inc. ePlus Jamaica, inc., a Commonwealth of Virginia corporation, a wholly-owned subsidiary of ePlus Group, inc. ePlus Iceland, inc., a Commonwealth of Virginia corporation, a wholly-owned subsidiary of ePlus Group, inc.
